PROMISSORY NOTES CONVERSION AGREEMENT




 

This Promissory Conversion Agreement (the “Agreement”) is made as of September
29, 2015 by and between China Senior Living Industry International Holding
Corporation, formerly known as China Forestry Inc, a Nevada corporation
(the “Company”), and the note holders whose information is set forth in the
Schedule A attached hereto, (the “Note Holders”).

 

RECITALS

 

A.

Note Holders hold convertible promissory notes in the total amount set forth in
the Schedule A attached hereto (“Notes”) which was originally assigned by Bin Li

B.

Such Notes may be converted into common shares of Company.

C.

Note Holders desire to convert all of the Notes into common shares of Company.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein and of
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
do agree as follows:

 

 

 Section 1.  Conversion of Notes

 

1.1

 Subject to the terms and conditions hereof, the Note Holders hereby convert the
principal amount of the Notes into shares of common stock of Company pursuant to
the Schedule A attached hereto, converted at the price of $ 0.1779 per
share.  The Note Holders hereby waives any notice obligation in connection with
the partial prepayment of the Note contemplated by this Agreement. The Note
Holders also hereby waives all unpaid interest of the Notes.

 

1.2

 The Company shall deliver a certificate or certificates issued in the names of
the Note Holders, in such denominations as requested by the Note Holders.  Such
certificate(s) may bear a legend indicating that the issuance thereof has not
been registered under the Securities Act of 1933 and applicable state securities
laws.

 

1.3

 Each of the representations and warranties of the Company and of the Note
Holders set forth in Sections 2 and 3 hereof, respectively shall be true and
complete in all material respects.

 

Section 2.  Representations and Warranties of the Company.




The Company hereby represents and warrants to Note Holders that:

 

2.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has all requisite corporate power and authority to
carry on its business.  The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure so to qualify
would have a material adverse effect on its business or properties.

 

2.2           Authorization; No Conflicts; Valid Agreement.  All corporate
actions on the part of the Company, its officers, directors and shareholders
necessary for the authorization, execution and delivery of this Agreement, the
performance of all obligations of the Company hereunder and thereunder and the
authorization, issuance and delivery of the shares to the Note Holders pursuant
to the terms hereof have been taken and the delivery and performance of this
Agreement does not (a) conflict with the Articles of Incorporation, by-laws or
any other organic documents of the Company (b) does not constitute an event of
default under or otherwise breach any material agreement by which the Company is
bound and (c) does not materially violate or contravene any law, rule,
regulation, order, writ or injunction applicable to the Company.  This Agreement
constitutes the valid and legally binding obligation of the Company and is
enforceable against the Company in accordance with the terms hereof, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or any other laws of general application affecting
enforcement of creditors rights generally, and as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies.

 

 




2.3           Disclosure of Information.  All reports (each an “SEC Report” and
collectively, the “SEC Reports”) filed by the Company with the Securities and
Exchange Commission (the “SEC”), as of the filing date of such SEC Reports, (a)
complied in all material respects with the requirements of the rules and
regulations promulgated by the SEC with respect to the SEC Reports and (b) did
not contain any untrue statement of a material fact or omit a material fact
necessary in order to make the statements contained therein not misleading in
light of the circumstances in which such statements were made.

 

Section 3.  Representations and Warranties of the Note Holders.





--------------------------------------------------------------------------------




Note Holders hereby represents and warrants to the Company that:

 

3.1           Organization, Good Standing.  Note Holders, if an organization, is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization.

 

3.2           Authorization; Valid Agreement.  The Note Holders has full power
and authority to enter into this Agreement.  All corporate or other actions on
the part of the Note Holders, and if applicable, its officers, directors,
shareholders and/or partners necessary for the authorization, execution and
delivery of this Agreement, and the performance of all obligations of Note
Holders hereunder have been taken.  This Agreement constitutes the valid and
legally binding obligation of the Note Holders and is enforceable against the
Note Holders in accordance with the terms hereof, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or any other laws of general application affecting enforcement of
creditors rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.

 

3.3           Acquiring Shares Entirely for Own Account.  Note Holders hereby
represents that the shares of Series D Preferred Stock to be issued to Note
Holders hereunder will be acquired for investment for Note Holders' own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and that Note Holders has no present intention of selling the
same.  By executing this Agreement, Note Holders further represents that Note
Holders does not presently have any contract, undertaking, agreement or
arrangement with any person to sell to any of the shares to be issued hereunder.

 

3.4           Accredited Investor.  Note Holders are accredited investors as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act and
has such knowledge and experience in financial and business matters to be
capable of evaluating the risks and merits of the shares.

 

3.5           Disclosure of Information.  The Note Holders have (i) had an
opportunity to discuss the Company’s business, management, financial affairs and
the terms and conditions of the issuance of the shares hereunder with the
Company’s management; (ii) have reviewed the SEC Reports available on the SEC's
Electronic Data Gathering Analysis, and Retrieval system and conducted such
other investigations of the Company as it determined to be necessary,
(iii) acknowledge that an investment in the Company involves a number of
significant risks, including those normally associated with companies that are
in the early stages of their business and that have not operated profitably,
(iv) relied exclusively on the foregoing investigation and on the
representations and warranties contained in this Agreement in making its
investment decision and (v) has not been offered shares by any form of
advertisement, notice, article or other solicitation, whether broadcast over
television, radio, seminar or Internet.

 

 

Section 4. Miscellaneous.

 

4.1  

Further Actions.  The Company and Note Holders agree that in case at any time
after the Closing any further action is necessary or desirable to carry out the
purposes of this Agreement, each of the parties hereto will take such further
action (including without limitation, the execution and delivery of such further
instruments and documents) as any other party hereto may reasonably request.

 

4.2  

Transfer; Successors and Assigns.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

4.3  

Governing Law.  This Agreement and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of New York, without
giving effect to principles of conflicts of law.

 

4.4  

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.

 

4.5  

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

 

4.6  

Amendments.  The terms of this Agreement may be amended or waived only with the
written consent of the Company and the Note Holders.

 

4.7  

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties hereto pertaining to the subject matter hereof, and any and all other
written or oral agreements relating to the subject matter hereof existing
between the parties hereto are expressly cancelled.





--------------------------------------------------------------------------------

 

 




IN WITNESS WHEREOF, the parties have executed this Promissory Note Conversion
Agreement as of the date first written above.

 

 

China Senior Living Industry International Holding Corporation, formerly known
as China Forestry Inc

 

 

 

/s/ Jingcaowu

 

Jingcao Wu, Chief Executive Officer

 

 

 

 

 

Note Holders Sign in the attached Schedule A




 




Schedule A




Conversion Price: $ 0.1779 per share




Assignee




Signature

Amount of Note Converted

Amount of Shares to Issue




/s/ Fenxiang Wei













$60,500 plus all the unpaid interests




340,000




/s/ Peiqing An

 




$60,500 plus all the unpaid interests

340,000




/s/ Hongmei Ding

 




$60,500 plus all the unpaid interests

340,000

/s/ Qing Xie

 

$60,500 plus all the unpaid interests

340,000

/s/ Xiaoying Cai

 

$60,500 plus all the unpaid interests

340,000

/s/ Chongde Zhang

 

$60,500 plus all the unpaid interests

340,000

/s/ Chunli Li

 

$60,500 plus all the unpaid interests

340,000

/s/ Min Yang

 

$60,500 plus all the unpaid interests

340,000




Total

 




$484,000 plus all the unpaid interest




2,720,000









